EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 17, Sreenivasan et al. discloses a system / a method for shaping films on a substrate (Fig. 6) comprising: 
a substrate chuck (603) configured to hold the substrate (302); 
a superstrate chuck (609) configured to hold and distort a superstrate (304); 
a dispenser (607) configured to dispense a polymerizable fluid as a plurality of droplets onto the substrate (paragraph [0096], see also Fig. 3A); 
a positioning system configured to move the substrate chuck relative to the superstrate chuck (as shown in Fig. 6, see also paragraph [0089]); 
actinic radiation source (as shown in Fig. 3E, see also paragraph [0117]); 
a memory (611); and 
a processor (612) configured to: send instructions to the superstrate chuck and the positioning system to bring an initial superstrate contact region of the superstrate into contact with an initial subset of droplets of the plurality of droplets, wherein the initial subset of droplets merge and form an initial fluid film over the initial substrate contact region (as shown in Figs. 2, and 3A-3F, see also paragraph [0033]-[00347). 

However Sreenivasan et al. does not teach sending instructions to the actinic radiation source to polymerize a region of the initial fluid film on the initial substrate contact region, prior to the superstrate coming into contact with the remaining plurality of droplets on the substrate, and it does not appear to be obvious why one of ordinary skill in the art would modify Sreenivasan et al. to send instructions to the actinic radiation source to polymerize a region of the initial fluid film on the initial substrate contact region, prior to the superstrate coming into contact with the remaining plurality of droplets on the substrate.
Accordingly, the prior art fails to teach or fairly suggest a system / a method for shaping films on a substrate requiring “sending instructions to the actinic radiation source to polymerize a region of the initial fluid film on the initial substrate contact region, prior to the superstrate coming into contact with the remaining plurality of droplets on the substrate”, in the combination required by the claim.

Claims 2-16 are allowable by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ito et al. [US 2021/0096462 A1]
	Khusnatdinov et al. [US 2019/0080922 A1]
	Khusnatdinov et al. [US 2019/0179228 A1]
	Yoshida [US 2018/0301331 A1]
	Khusnatdinov et al. [US 2021/0402677 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882